July 6, 1918. The opinion of the Court was delivered by
Plaintiff brought this action to recover $178.80 damages alleged to have been sustained by him on account of defendant's failure to keep under refrigeration a carload of cantaloupes shipped by him from Ashleigh, S.C. to New York City. At the conclusion of all the evidence, defendant asked for a directed verdict, on the ground that the evidence was susceptible of but one inference, to wit, that the damage *Page 248 
was not caused as alleged by plaintiff, but that it was caused by plaintiff's violation of the following rule of the Interstate Commerce Commission, governing the use of refrigerated cars:
"If shippers delay ice cars at loading stations more than twenty-fours from the time they are set for loading pursuant to their orders, carrier shall be relieved from all liability for failure to keep such cars under refrigeration at loading point and between loading point and the first re-icing station."
The Court refused defendant's motion, and submitted the case to the jury, and they returned a verdict for plaintiff for $119. From judgment thereon defendant appealed.
There are several assignments of error, but the turning point of the case (and that is the ground chiefly relied upon by appellant) is the refusal of the motion for a directed verdict; that ground only need be considered, for, upon a careful analysis of the evidence, under the law applicable to the case, the conclusion is irresistible that the motion should have been granted.
In essential points, the evidence is undisputed. On plaintiff's order, the car in question was placed at Ashleigh early Saturday morning, July 10, 1915, properly iced. He began to load it, and put into it 150 crates of cantaloupes. (It takes about 450 crates to fill a car.) But, as plaintiff's cantaloupes were not ripe enough to gather, and as he could not get sufficient labor, he found that he could not finish loading the car that day, and suspended operations until Monday, July 12th, when he resumed and continued the loading until about noon of that day, when he again suspended operations until Tuesday, July 13th. In the meantime he had ordered another car, which was placed early Monday morning. Seeing that he would not be able to load both cars, on Monday night he took the ice out of the second car and put it into the bunkers of the one that he was loading, and finished loading it on that day, July 13th, and *Page 249 
obtained a bill of lading and turned it over to defendant in the afternoon of that day. The car went forward by the first train thereafter and reached its destination without any delay.
One of the commission merchants to whom the car was consigned testified that when he received it at 1:30 a. m., July 17th, the melons appeared to have been damaged from lack of refrigeration; but he did not say that the car was not properly refrigerated at that time. On the contrary, he said that he did not notice the condition of the icing, as he had no way of seeing it.
The testimony on behalf of defendant, which was not contradicted or impeached in any way, showed that the bunkers of the car held 9,600 pounds of ice; that when it arrived at Columbia, S.C. (at 4 a. m., July 14th), the first re-icing station after leaving Ashleigh, it took 8,700 pounds of ice to fill the bunkers — thus showing that there could not have been more than 900 pounds of ice in the bunkers, which, according to the undisputed testimony, was not enough to properly refrigerate the car and its contents. It was re-iced at the next station (Spencer, N.C.), at 3:55 p. m., July 14th, taking 3,300 pounds, and again at Potomac yards, the next and last re-icing station en route, at 6:50 a. m., July 15th, when it took 2,600 pounds to fill the bunkers; and the undisputed evidence is that that was sufficient to carry it safely to destination, where it arrived at 4:50 p. m., July 16th, and was delivered to consignees at 1:30 the next morning.
The burden was upon plaintiff to prove that the damage alleged was caused by defendant's failure to keep the car refrigerated after its arrival at Columbia, for, under the tariff regulation above quoted, plaintiff's delaying the car for more than 24 hours after it had been placed for loading relieved defendant from all liability for failure to keep it under refrigeration at that point, and between that point and Columbia. *Page 250 
The evidence does not warrant the inference that the damage was caused as alleged, but rather the contrary, to wit, that it was caused by delaying the car at Ashleigh; and the finding that it was caused by lack of refrigeration after it left Columbia is not supported by evidence, but rests solely upon conjecture. The verdict itself shows that the jury found that the damage was caused, in part, at least, by delaying the car at Ashleigh, for, notwithstanding plaintiff proved damages to the extent of $179.80, the jury awarded him only $119, and yet there is not a particle of evidence upon which they could have apportioned the damage.
Judgment reversed.
MESSRS. JUSTICES FRASER and GAGE concur.